LIVINGSTON, Chief Justice.
It is made known to this Court by the attorneys representing both appellant and appellee that the parties to this cause, since this appeal was perfected, have composed their differences and settled all matters in dispute between them; and, further, that the parties desire that the agreement of settlement be incorporated in the decree of the Circuit Court, in Equity, of Marion County, Alabama; and that this cause be reversed and remanded to that court for that purpose. The cause is therefore reversed and remanded to the Circuit Court, in Equity) of Marion County, Alabama) for the purposes stated.
Reversed and remanded.
LAWSON, STAKELY and MERRILL, JJ., concur,